Citation Nr: 1549116	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a digestive disorder other than gastric ulcer, to include a gallbladder disorder, stomach problems, and a duodenal ulcer.

2.  Entitlement to an initial compensable rating for a gastric ulcer.

3.  Entitlement to an effective date prior to April 18, 2010 for the grant of service connection for a gastric ulcer.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2015 substantive appeal for service connection for a digestive disorder, the Veteran indicated that he wanted a video conference hearing.  Information found in the VACOLS database shows he cancelled the hearing scheduled for August 2015.
 
Statements received from the Veteran, through his representative, appear to raise the issue of clear and unmistakable error (CUE) with respect to RO decision dated in March 1946 and August 1973.  The CUE issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   Further, to the extent that the CUE allegation may relate to the effective date issue on appeal, the Board notes that the CUE challenges are not inextricably intertwined with the earlier effective date issue, which has been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection for a gastric ulcer is not dependent on the outcome of his request for revision of earlier decisions on the basis of CUE.  At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006). Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board, and referred to the RO for initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay in adjudicating and resolution of the Veteran's claims; however, such action is unavoidable.

Although the Veteran canceled the August 2015 video conference hearing with regard to service connection for a digestive disorder, he separately requested a video conference in the September 2015 substantive appeal for an initial compensable rating and an earlier effective date for the grant of service connection for a gastric ulcer.  No hearing has been held or scheduled in connection with these issues.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2015) (pertaining specifically to hearings before the Board).  Thus, these matters must be remanded to schedule a hearing.

Regarding service connection for a digestive disorder other than a gastric ulcer, the RO arranged for a VA examination and opinion to determine whether the Veteran's complaints of chest pain and nervousness in August 1946 were manifestations of the subsequently diagnosed peptic ulcer disease (PUD).  The July 2015 VA examiner diagnosed gastric ulcer and noted the Veteran had a longstanding history of PUD dating back to the 1940s and that the Veteran now had chronic GERD (gastroesophageal reflux disease) but no PUD symptoms for a while.  His opinion relating the Veteran's stomach ulcer/PUD to symptoms in service led to service connection being established for a gastric ulcer.  The Board finds that while this opinion is favorable it is incomplete since it does not address any of the other digestive, stomach, and gallbladder disorders noted in the record and claimed to be related to service.  

Medical records show the Veteran had complaints of abdominal pain associated with a diagnosis of choledocholithiasis in March 2011.  See page 2 of Medical Treatment Record - Non-Government (MTR - NGT) received May 9, 2011 and May 24, 2011.  He also had crampy abdominal pain secondary to choledocholithiasis and gallstone surgery in July 2011.  See pages 158 and 160 of CAPRI records received April 22, 2013.  Treatment records in October 2014 show he had regular epigastric pain and difficulty swallowing associated with an assessment of dysphagia and GERD.  See page 100 of CAPRI records received July 9, 2015.  Chronic GERD was also noted by the July 2015 VA examiner but no opinion was offered.

The regulations recognize that coexisting abdominal disorders may exist that differ in the site of pathology, but produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain.  See 38 C.F.R. § 4.113 (2015).  In light of the multiple diagnoses it is possible that any one of them may have had overlapping symptoms with or been aggravated by the service-connected gastric ulcer.  Consequently, supplemental opinions are needed regarding these additional diagnoses.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice for secondary service connection as it pertains to his digestive disorders and service-connected gastric ulcer.

2.  Return the Veteran's VBMS and Virtual VA file to the July 2015 VA examiner, if available, for supplemental opinions, otherwise the file should be given another qualified physician.  If the physician deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

a) The claims file and a copy of this remand should be available and reviewed by the clinician.  The physician is asked to opine on the etiology of each of the Veteran's stomach, digestive, and gallbladder disorders noted in the record.  Specifically, the examiner is asked:

* With regard to each digestive disorder, to specifically include GERD, choledocholithiasis, and dysphagia, opine whether it is at least as likely as not (a 50 percent probability or greater) caused by the Veteran's service.

* With regard to each digestive disorder, to specifically include GERD, choledocholithiasis, and dysphagia, opine whether it at least as likely as not was caused by the service-connected gastric ulcer.

* With regard to each digestive disorder, to specifically include GERD, choledocholithiasis, and dysphagia, opine whether it at least as likely as not was aggravated by the service-connected gastric ulcer.

b) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

c) Rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The RO should notify the Veteran and his agent of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

4.  Upon completion of the above and undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

